Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andy Han on 5/23/2022.

The application has been amended as follows: 
(Currently Amended) A method, comprising:
receiving, by a processor of an apparatus implemented as a user equipment (UE), a plurality of downlink (DL) transmissions from a network node of a wireless network; 
constructing, by the processor, a feedback containing a plurality of hybrid automatic repeat request (HARQ) acknowledgements (HARQ-ACKs) for the plurality of DL transmissions; and
performing, by the processor, an uplink (UL) transmission of the feedback to the network node in a slot comprising a plurality of sub-slots,
wherein each of the plurality of HARQ-ACKs is in a respective one of the plurality of sub-slots in the slot,
wherein the receiving of the plurality of DL transmissions from the network node comprises receiving signaling from the network node indicating a respectively HARQ procedure to be applied for each of the plurality of HARQ-ACKs, 
wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots comprises selecting the respective HARQ procedure for each of the plurality of HARQ-ACKs based on one or more of:
a radio resource control (RRC)-configured selection of the respective HARQ procedure based on a downlink control information (DCI) type;
an RRC-configured selection of the respective HARQ procedure based on a respective search space;
an RRC-configured selection of the respective HARQ procedure based on a respective radio network temporary identifier (RNTI); and
an explicit indication in a DCI field including reserved K1 values, and
wherein K1 indicates a number of UL sub-slot boundaries between an ending symbol of a physical downlink share channel (PDSCH) and an ACK-reporting sub-slot or a starting symbol of a physical uplink control channel (PUCCH) carrying a respectively HARQ-ACK of the plurality of HARQ-ACKs.

(Original) The method of Claim 1, wherein the plurality of sub-slots have non-uniform sub-slot sizes.

(Original) The method of Claim 1, wherein the constructing of the feedback containing the plurality of HARQ-ACKs comprises constructing the feedback containing the plurality of HARQ-ACKs in one sub-slot of the plurality of sub-slots.

(Original) The method of Claim 3, wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots comprises: 
determining at least two HARQ-ACK codebooks for at least two HARQ-ACKs of the plurality of HARQ-ACKs; and
constructing the feedback to simultaneously contain the two HARQ-ACK codebooks within the one sub-slot of the plurality of sub-slots.

(Currently Amended) The method of Claim 4, wherein the determining of the at least two HARQ-ACK codebooks comprises dynamically switching between two different HARQ procedures for each of the at least two HARQ-ACKs of the plurality of HARQ-ACKs using the reserved K1 values

(Original) The method of Claim 4, wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots further comprises determining one or more separate physical uplink control channel (PUCCH) allocations and one or more HARQ configurations for at least one HARQ-ACK of the plurality of HARQ-ACKS.

(Original) The method of Claim 3, wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots comprises constructing the feedback to contain one or more HARQ-ACK codebooks and at least one codebook-less HARQ-ACK feedback in the one sub-slot of the plurality of sub-slots.

(Original) The method of Claim 3, wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots comprises: 
selecting a first HARQ-ACK codebook for a first HARQ-ACK of the plurality of HARQ-ACKs corresponding to a first DL transmission of the plurality of DL transmissions; and
selecting a second HARQ-ACK codebook for a second HARQ-ACK of the plurality of HARQ-ACKs corresponding to a second DL transmission of the plurality of DL transmissions,
wherein the first HARQ-ACK codebook and the second HARQ-ACK codebook are different, 
wherein the first DL transmission has a first latency requirement for HARQ-ACK, and
wherein the second DL transmission has a second latency requirement for HARQ-ACK different form the first latency requirement.

(Currently Amended) The method of Claim 8, wherein the selecting of the first and the second HARQ-ACK codebooks comprises selecting the first and the second HARQ-ACK codebooks according to a physical layer (PHY) indication based on reserved values in a K1 index field in the control information or a K1 table stored in the UE, and wherein control information in each of the DL transmissions indicates a respective value of the K1 index field or the K1 table for a respective one of the plurality of HARQ-ACKs

(Original) The method of Claim 3, wherein the constructing of the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots comprises: 
selecting a same HARQ-ACK codebook for a first HARQ-ACK and a second HARQ-ACK of the plurality of HARQ-ACKs corresponding to a first DL transmission and a second DL transmission of the plurality of DL transmissions, respectively,
wherein the first DL transmission and the second DL transmission have a same latency requirement for HARQ-ACK.

(Currently Amended) The method of Claim 10, wherein the selecting of the same HARQ-ACK codebook comprises selecting the same HARQ-ACK codebook according to a physical layer indication (PHY) based on reserved values in a K1 index field in the control information or a K1 table stored in the UE, and wherein control information in each of the DL transmissions indicates a respective value of the K1 index field or the K1 table for a respective one of the plurality of HARQ-ACKs

(Original) The method of Claim 1, wherein the constructing of the feedback containing the plurality of HARQ-ACKs comprises constructing the feedback containing the plurality of HARQ-ACKs in one sub-slot of the plurality of sub-slots and with a reduced physical downlink shared channel (PDSCH)-to-HARQ processing time in an event that at least one of a plurality of conditions is true.  

(Original) The method of Claim 12, wherein the plurality of conditions comprise:  
a codebook-less HARQ is used;
there is no code block group (CBG)-HARQ;
there are no multiple codewords; 
there is no retransmission or soft combing; and
a short physical uplink control channel (PUCCH) format is transmitted.

(Canceled) 

(Canceled) 

(Currently Amended) An apparatus implemented as a user equipment (UE), comprising:
a transceiver configured to wirelessly communicate with a network node of a wireless network; and
a processor coupled to the transceiver and configured to perform operations comprising:
receiving, via the transceiver, a plurality of downlink (DL) transmissions from the network node of the wireless network; 
constructing a feedback containing a plurality of hybrid automatic repeat request (HARQ) acknowledgements (HARQ-ACKs) for the plurality of DL transmissions; and
performing, via the transceiver, an uplink (UL) transmission of the feedback to the network node in a slot comprising a plurality of sub-slots,
wherein each of the plurality of HARQ-ACKs is in a respective one of the plurality of sub-slots in the slot, 
wherein, in receiving the plurality of DL transmissions from the network node, the processor receives signaling from the network node indicating a respectively HARQ procedure to be applied for each of the plurality of HARQ-ACKs, 
wherein, in constructing the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots, the processor selects the respective HARQ procedure for each of the plurality of HARQ-ACKs based on one or more of:
a radio resource control (RRC)-configured selection of the respective HARQ procedure based on a downlink control information (DCI) type;
an RRC-configured selection of the respective HARQ procedure based on a respective search space;
an RRC-configured selection of the respective HARQ procedure based on a respective radio network temporary identifier (RNTI); and
an explicit indication in a DCI field including reserved K1 values, and
wherein K1 indicates a number of UL sub-slot boundaries between an ending symbol of a physical downlink share channel (PDSCH) and an ACK-reporting sub-slot or a starting symbol of a physical uplink control channel (PUCCH) carrying a respectively HARQ-ACK of the plurality of HARQ-ACKs.








(Canceled) 

(Previously Presented) The apparatus of Claim 16, wherein, in constructing the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots, the processor is configured to perform operations comprising: 
determining at least two HARQ-ACK codebooks for at least two HARQ-ACKs of the plurality of HARQ-ACKs; and
constructing the feedback to simultaneously contain the two HARQ-ACK codebooks within the one sub-slot of the plurality of sub-slots.

(Currently Amended) The apparatus of Claim 18, wherein, in determining the at least two HARQ-ACK codebooks, the processor is configured to dynamically switch between two different HARQ procedures for each of the at least two HARQ-ACKs of the plurality of HARQ-ACKs using reserved K1 values

(Original) The apparatus of Claim 18, wherein, in constructing the feedback containing the plurality of HARQ-ACKs in the one sub-slot of the plurality of sub-slots, the processor is further configured to determine one or more separate physical uplink control channel (PUCCH) allocations and one or more HARQ configurations for at least one HARQ-ACK of the plurality of HARQ-ACKS.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468